EXHIBIT 10(e)19

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

MISSISSIPPI POWER COMPANY

 

Effective as of March 1, 2009, the following are the annual base salaries of the
current Chief Executive Officer and Chief Financial Officer of Mississippi Power
Company and certain other current or former executive officers of Mississippi
Power Company who served as such during 2008.

 

 

Anthony J. Topazi

President and Chief Executive Officer

$392,343

Frances V. Turnage

Vice President, Treasurer and Chief Financial Officer

$227,640

Donald R. Horsley

Vice President

$254,818

Kimberly D. Flowers

Vice President

$216,775

John W. Atherton

Vice President

$190,021

 

 

 

 